DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 and 16-17, in the reply filed on 4 May 2022 is acknowledged.  The traversal is on the ground(s) that the shared technical feature is a special technical feature because Huang fails to disclose a focusing region that has both a particle inlet and a sheath inlet where sheath fluid is applied about the particle flow and where the particle flow and sheath fluid are separately injected by separate inlets as recited in amended claim 1. This is not found persuasive because the shared technical feature of the claims is an apparatus comprising a particle inlet to inject a particle flow; a sheath inlet, separate from the particle inlet, to inject a sheath fluid to focus the particle flow; and a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow, which is taught by Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021) as detailed in the 102 rejection below. Thus, the shared technical feature of claim 1 does not make a contribution over the prior art and is not a special technical feature.  
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 May 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021).
Regarding claim 1, Kung teaches an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (upper region 132 (i) to (ii) of microchannel 130 focuses cells that enter the microchannel in a random spatial distribution into a single stream of cells, par. 37; Fig 1);
a particle inlet to inject the particle flow into the focusing region (input channel 110 provides a sample flow comprising a mixture of cells of various sizes suspended in a fluid, par. 40; upon exiting input channel 110, the cells enter microchannel 130, which comprises upper region, par. 41; Fig. 1);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow to focus the particle flow into a linear stream (input channel 120 may comprise a sheath flow, which is a bulk flow utilized to assist with cell focusing, par. 40; Fig. 1); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (lower region 134 (ii) to (iii) of microchannel 130 separates cells based on their respective size, par. 37; Fig. 1).
Regarding claim 2, Kung teaches a first outlet to remove a first portion of the particle flow after the separation region (in the lower region 134, larger cells are laterally deflected to a greater degree than smaller cells, and the larger cells exiting the microchannel via output channel 150 are collected, par. 37; par. 58; Fig. 1).
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 4, Kung teaches a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (smaller cells flow into output channel 140, par. 37; par. 58; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
Regarding claim 16, Kung teaches the sheath inlet is structured to channel sheath fluid above and below the particle flow to sandwich the particle flow in sheath fluid (par. 40; Fig. 1).
Regarding claim 17, Kung teaches a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow (component 125 reads on “cut-out disposed on a wall of the sheath inlet” when this terminology is given its broadest reasonable interpretation, par. 37, 40; Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,325,125 (‘125). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, ‘125 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (inlet passage, claims 1-4);
a particle inlet to inject the particle flow into the focusing region (particle flow passage, claim 4);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow to focus the particle flow into a linear stream (sheath flow passages, claim 4); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (separation passages, claim 1).
Regarding claim 2, ‘125 recites a first outlet to remove a first portion of the particle flow after the separation region (first separation passage, claim 1).
Regarding claim 3, ‘125 recites the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (claim 1).
Regarding claim 4, ‘125 recites a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (second separation passage, claim 1).
Regarding claim 5, ‘125 recites a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (claim 1).
Regarding claim 6, although ‘125 fails to specifically recite the first electric field and the second electric field are uniform, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the functional limitation itself to read on the claims. ‘125 recites the same apparatus including the electrodes to generate electric fields as required by the claims that is capable of generating uniform electric fields and is therefore considered capable of performing the recited functional limitation.
Regarding claim 16, ‘125 recites the sheath inlet is structured to channel sheath fluid above and below the particle flow to sandwich the particle flow in sheath fluid (particles between sheath fluid, claim 4).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,325,125 (‘125) in view of Ito (US 2016/0045916 A1). 
Regarding claim 17, ‘125 recites the apparatus of claim 16, as detailed above, but fails to recite the apparatus further comprising a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow.
Ito teaches an apparatus comprising a focusing region, a particle inlet, a sheath inlet, and a separation region (e.g., 57-64, par. 116). Ito teaches a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow (par. 69, 59; e.g., Fig. 3, 4A, 18A-B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cut-out disposed on a wall of the sheath inlet as in Ito because ‘125 is generic with respect to the structure of the sheath inlet that can be incorporated into the apparatus and one would be motivated to use the appropriate sheath inlet structure to effectively surround a sample in sheath liquid. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separate inlets for introducing sample and sheath liquid.

Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 10-11 of copending Application No. 16/077,362 (reference application; ‘362). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘362 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (first plurality of microfluidic channels coupled to a sample inlet and multiple sheath fluid inlets, claim 7);
a particle inlet to inject the particle flow into the focusing region (sample inlet, claim 7);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow to focus the particle flow into a linear stream (sheath fluid inlets, claim 7); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (dielectrophoresis separator, claim 7).
Regarding claim 2, ‘362 recites a first outlet to remove a first portion of the particle flow after the separation region (claims 7-8, 10-11).
Regarding claim 4, ‘362 recites a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (claims 7-8, 10-11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 10-11 of copending Application No. 16/077,362 (‘362) in view of Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021). 
Regarding claims 3, 5-6, ‘362 recites the apparatus of claim 2, as detailed above, including a dielectrophoresis separator, but fails to recite the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field; a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field; and the first electric field and the second electric field are uniform.
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dielectrophoresis separator of ‘362 as in Kung because ‘362 is generic with respect to the configuration of the dielectrophoresis separator that can be incorporated into the apparatus and one would be motivated to use the appropriate configuration of electrodes in the dielectrophoresis separator to provide the necessary forces to separate particles of interest. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separation regions using dielectrophoresis. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11, and 14 of copending Application No. 17/255,789 (reference application, ‘789). Although the claims at issue are not identical, they are not patentably distinct from each other.
‘789 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (particle focuser, claims 4, 14);
a particle inlet to inject the particle flow into the focusing region (first inlet, claims 1, 11);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow to focus the particle flow into a linear stream (inlet to receive dielectrophoresis buffer which is delivered to particle focuser to focus particles of interest into a laminar flow, claims 4, 14); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (separator, claims 1, 5).
Regarding claim 2, ‘789 recites a first outlet to remove a first portion of the particle flow after the separation region (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11, and 14 of copending Application No. 17/255,789 (‘789) in view of Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021). 
‘789 recites the apparatus of claim 2, as detailed above, including a separator comprising electrodes, but fails to specifically recite the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field; a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force; a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field; and the first electric field and the second electric field are uniform.
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 4, Kung teaches a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (smaller cells flow into output channel 140, par. 37; par. 58; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force in the apparatus of ‘789 as in Kung in order to sort the separated particles (e.g., Kung, abstract). It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrodes of the separator of ‘789 as in Kung because ‘789 is generic with respect to the configuration of the electrodes of the separator that can be incorporated into the apparatus and one would be motivated to use the appropriate configuration of electrodes in the separator to provide the necessary forces to separate particles of interest. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separation regions using dielectrophoresis. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/415,213 (reference application, ‘213). Although the claims at issue are not identical, they are not patentably distinct from each other.
‘213 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (main fluid passage, claim 15);
a particle inlet to inject the particle flow into the focusing region (main fluid inlet or side fluid inlet, claim 15);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow to focus the particle flow into a linear stream (side fluid inlet or main fluid inlet, claim 15); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (particle separator, claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641